Citation Nr: 0700080	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  99-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.  

The case returns to the Board following remands to the RO in 
September 2003 and November 2005.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006) (as amended by 64 Fed. Reg. 32,807-
32808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)); see 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

In this case, the central issue for resolution is 
verification of the veteran's in-service stressors.  The 
veteran had service in Vietnam during the Vietnam War.  The 
veteran described several stressors, ranging in levels of 
specificity.  

The RO attempted to verify the veteran's stressor information 
through the Marine Corps Historical Center (MCHC).  In April 
2003, the MCHC provided the RO with a compact disc (known as 
the Virtual VA system) that contained digitized records from 
the U.S. Marine Corps.  However, the RO only used the Virtual 
VA in an attempt to verify 3 specific stressors alleged by 
the veteran: the reported attack on a convoy in January 1970, 
the death of 3 people sleeping near the veteran's location, 
and the death of the veteran's friend George Taylor (or 
Johnson).  The RO was unable to verify any of these stressors 
using the Virtual VA system.  

However, the veteran has also reported other stressors 
through his written statements and oral testimony, such as 
being present for rocket and mortar attacks, witnessing and 
participating in firefights, and seeing people die while in 
Vietnam.  These more general stressors were not specifically 
addressed in the RO's search of the Virtual VA.  The 
veteran's service records indicate that he participated in 
Operation Danang with the 1st Force Service Regiment /Force 
Logistic Command as a reconnaissance and salvage man from 
July 25, 1970 to January 16, 1971.  

The Board acknowledges that a remand will result in yet 
additional delay in adjudicating the veteran's appeal.  
However, the Board is convinced that a remand is the only 
means by which the veteran's stressors may be verified, and, 
therefore, is the only way VA can further assist the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A (West 
2002).   

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should contact the Marine Corps 
Historical Center (MCHC) at the Marines 
Corps University Archive, Gray Research 
Center, 2040 Broadway Street, Quantico, 
Virginia 22134-5107.  It should provide 
that office with a one-page request on VA 
letterhead containing:

(a)	the veteran's name and VA file 
number;

(b)	the name of the veteran's 
squadron/battalion;

(c)	the date(s) the stressful events 
occurred;

(d)	a concise description of the 
stressful events;

(e)	identification of the unit records 
reviewed through Virtual VA;

(f)	the mailing address of the 
requesting RO; and

(g)	the point of contact at the 
requesting RO.

The RO should request assistance from the 
MCHC in verifying the veteran's remaining 
alleged in-service stressors: being 
present for rocket and mortar attacks, 
witnessing and participating in 
firefights, and seeing people die while 
stationed in Vietnam.  To verify these 
stressors, the RO should request a unit 
history report for the 1st Force Service 
Regiment /Force Logistic Command from 
July 1970 to January 1971.  The RO should 
also request confirmation of its negative 
findings regarding the other 3 alleged 
stressors from the MCHC before 
readjudicating the issue on appeal.  

2.  After ensuring proper completion of 
the necessary development, the RO should 
then readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



